Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 09/28/2020, are acknowledged. 
Previous 112(a) and 112(b) rejections are withdrawn. 
Claims 1-18 are pending; claim 19 is cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 10 have been amended to include: “said gas in said reservoir tank being maintained at a pressure greater than said pressure in said sprinkler system”. This is considered new matter because the originally filed Specification fails to disclose the pressure in the reservoir tank being maintained at a higher level than the sprinkler system. Although, paragraph 041 of the specification discloses: “In an exemplary embodiment, the sprinkler system (109) will be provided with a supervisory pressure of about 40 PSIG and the tank (107) with a pressure of about 60-80 PSIG”, the Specification is silent with respect to maintaining said pressure higher than the sprinkler pressure. In fact, paragraph 038 discloses “the reservoir tank maintained in the reservoir compared to the pressure of the sprinkler system. 
All dependent claims are rejected for depending on claims 1 or 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 disclose: “said gas in said reservoir tank being maintained at a pressure greater than said pressure in said sprinkler system”. It is unclear if the pressure is maintained at a higher pressure permanently throughout all stages of the system or if it’s maintained at a higher pressure only when the gas is being provided to the sprinkler system. This limitation is ambiguous in nature and renders the claims indefinite. For examination purposes, Examiner will interpret the limitation as the pressure in the tank being maintained higher than the pressure in the sprinkler system when the gas is provided to the sprinkler system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-18 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Kochelek et al (U.S. 2013/0168109) in view of Bodemann (U.S. 2010/0263882).
Regarding claim 1, Kochelek teaches a fill system for automatically supplying nitrogen and air to a fire sprinkler system (10), the fill system comprising; 
a reservoir (part 22 is disclosed as a manifold, see paragraph 0022, and is interpreted as a reservoir. The definition of a manifold: a chamber branching into several openings. As seen in Applicant’s own drawings, the claimed reservoir 107 is a chamber with an inlet and an outlet, i.e. multiple openings. Applicant has not given the “reservoir” a special definition. As such, the manifold of Kochelek reads on the claimed reservoir) wherein gas in said reservoir is provided to a sprinkler system (as seen on Figs 2a-2c, gas is sent to a sprinkler system via manifold 22) when a pressure in said sprinkler system is below a predetermined threshold (as disclosed in paragraph 0006 a pressure transducer is used to sense pressure in the manifold 22, and the system controls the pressure in response to pressure data; paragraph 0020 discloses this 
a separation system (15) for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank (as disclosed in paragraph 0025); 
a compressor (seen in Figs 2a-2c), for supplying atmospheric air (paragraph 0021); 
a bypass valve (defined by 19a and 19b), said bypass valve directing air from said compressor alternatively to said separation system (as seen in Fig 2c) and directly to said reservoir tank (as seen in Fig 2a); 
a sensor for detecting a gas pressure (pressure gauge 54) in said reservoir tank over time (as seen in Figs 2a-2c, the pressure gauge measures pressure in reservoir 22; as disclosed in paragraph 0006 this is done in live time); and 
a controller (20) supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure by activating said compressor (paragraphs 0024 and 0031 disclose the compressor supplying air to the separator 15 in order to supply manifold 22 with gas; this is done in response to a pressure drop below a certain level, as disclosed in paragraph 0036) and: 

configuring said bypass valve to direct air directly to said reservoir (as seen in Fig 2a) when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir (since the controller is programmable and it’s in electrical connection with pressure transducer 252, the controller has the capability direct air directly into the reservoir 22 when pressure readings are above a specified level; this scenario is seen in Fig 2a shown in bold, where valve 19a allows for air to directly pass into reservoir 22).  
	wherein said target pressure of said reservoir is above said pressure in said sprinkler system (as disclosed in paragraphs 0024 and 0027, pressure at the reservoir is above the pressure at the sprinkler system in certain scenarios). 
However, Kochelek does not teach the reservoir being a tank.
Regarding the reservoir being a tank, Bodemann teaches a fire protection system in which a nitrogen generator 13, i.e. a separator (as disclosed in Par 0023), is fluidly coupled to a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochelek to incorporate the teachings of Bodemann to provide the system with a reservoir tank for the storage of nitrogen and in communication with the sprinkler system in order to have nitrogen stored and ready to be deployed into the sprinkler system in case of a sudden pressure drop. This would save time and provide quick means for refilling the sprinkler system, without having to wait for the separator to produce nitrogen. 
Note: all references made in parenthesis hereafter are referencing Kochelek, unless otherwise stated. 
Regarding claim 3, Kochelek and Bodemann teach the fill system of claim 1 wherein said controller comprises a computer running software (controller 20 is discloses as a programmable logic controller; as such, it comprises a computer running software).  
Regarding claim 4, Kochelek and Bodemann teach the fill system of claim 1 wherein said controller comprises a mechanical circuit board (controller 20 comprises a mechanical circuit board present in Figs 2a-2c).  
Regarding claim 5, Kochelek and Bodemann teach the fill system of claim 1 further comprising a purge valve (vent valve 19d).  
Regarding claim 6, Kochelek and Bodemann teach the fill system of claim 5 wherein said purge valve is on said sprinkler system separated from said reservoir tank (as seen in Fig 2d).  
claim 7, Kochelek and Bodemann teach the fill system of claim 5. However, they do not teach the system wherein said purge valve is on said reservoir tank.  
Nonetheless, Kochelek teaches the purge valve in fluid communication with reservoir 22, as seen in Fig 2d, It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the purge valve directly on the reservoir, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse, it was held that rearranging the position of a component is unpatentable if shifting its position would modify the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the purge valve does not affect operation of the system.  Furthermore, Applicant fails to teach any criticality to having the purge valve in said reservoir.
Regarding claim 8, Kochelek and Bodemann teach the fill system of claim 1 wherein said sprinkler system is a dry pipe system (paragraph 0002).  
Regarding claim 9, Kochelek and Bodemann teach the fill system of claim 1, wherein said sprinkler system is a wet pipe system (as seen in Fig 1 of Bodemann, the system is connected to a water supply because it uses water to extinguish fires, i.e. a wet system).  

Regarding claim 10, Kochelek teaches a fill system for automatically supplying nitrogen and air to a fire sprinkler system (10), the fill system comprising; 
a reservoir (part 22 is disclosed as a manifold, see paragraph 0022, and is interpreted as a reservoir. The definition of a manifold: a chamber branching into several openings. As seen in Applicant’s own drawings, the claimed reservoir 107 is a chamber with an inlet and an outlet, i.e. multiple openings. Applicant has not given the “reservoir” a special definition. As such, the 
a separation system (15) for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir (as disclosed in paragraph 0025); 
a compressor (seen in Figs 2a-2c), for supplying atmospheric air (paragraph 0021); 
a bypass valve (defined by 19a and 19b), said bypass valve directing air from said compressor alternatively to said separation system (as seen in Fig 2c) and directly to said sprinkler system (as seen in Fig 2a); 
a sensor for detecting a gas pressure (pressure gauge 54)  in said sprinkler system over time (as seen in Figs 2a-2c, the pressure gauge measures pressure in reservoir 22; as disclosed in paragraph 0006 this is done in live time); and 

configuring said bypass valve to direct air to said separation system (as seen in Fig 2c) when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir (paragraph 0021 discloses the controller 20 as being programmable and configured to increase gas proportions by allowing nitrogen into the sprinkler system. Therefore, since the controller is programmable and it’s in electrical connection with pressure transducer 54, the controller has the capability to act in response to a drop in pressure; this scenario is seen in Fig 2c shown in bold, where valve 19b allows for air to directly pass into separation system 15); and 
configuring said bypass valve to direct air directly to said sprinkler system (as seen in Fig 2a) when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir (since the controller is programmable and it’s in electrical connection with pressure transducer 54, the controller has the capability direct air directly into the reservoir 22 when pressure readings are above a specified level; this scenario is seen in Fig 2a shown in bold, where valve 19a allows for air to directly pass into reservoir 22).  

However, Kochelek does not teach the reservoir being a tank.
	Regarding the reservoir tank, Bodemann teaches a fire protection system in which a nitrogen generator 13, i.e. a separator (as disclosed in Par 0023), is fluidly coupled to a reservoir tank 24, wherein the tank 24 is in communication with a sprinkler system (as seen in Fig 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochelek to incorporate the teachings of Bodemann to provide the system with a reservoir tank for the storage of nitrogen and in communication with the sprinkler system in order to have nitrogen stored and ready to be deployed into the sprinkler system in case of a sudden pressure drop. This would save time and provide quick means for refilling the sprinkler system, without having to wait for the separator to produce nitrogen. 
Note: all references made in parenthesis hereafter are referencing Kochelek, unless otherwise stated. 
Regarding claim 12, Kochelek and Bodemann teach the fill system of claim 10 wherein said controller comprises a computer running software (controller 20 is discloses as a programmable logic controller; as such, it comprises a computer running software).  
Regarding claim 13, Kochelek and Bodemann teach the fill system of claim 10 wherein said controller comprises a mechanical circuit board (controller 20 comprises a mechanical circuit board present in Figs 2a-2c).  
claim 14, Kochelek and Bodemann teach the fill system of claim 10 further comprising a purge valve (vent valve 19d).  
Regarding claim 15, Kochelek and Bodemann teach the fill system of claim 14 wherein said purge valve is on said sprinkler system separated from said reservoir tank (as seen in Fig 2d).  
Regarding claim 16, Kochelek and Bodemann teach the fill system of claim 14. However, they do not teach the system wherein said purge valve is on said reservoir tank.  
Nonetheless, Kochelek teaches the purge valve in fluid communication with reservoir 22, as seen in Fig 2d, It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the purge valve directly on the reservoir, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse, it was held that rearranging the position of a component is unpatentable if shifting its position would modify the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the purge valve does not affect operation of the system.  Furthermore, Applicant fails to teach any criticality to having the purge valve in said reservoir.
Regarding claim 17, Kochelek and Bodemann teach the fill system of claim 10 wherein said sprinkler system is a dry pipe system (paragraph 0002).  
Regarding claim 18, Kochelek and Bodemann teach the fill system of claim 10, wherein said sprinkler system is a wet pipe system (as seen in Fig 1 of Bodemann, the system is connected to a water supply because it uses water to extinguish fires, i.e. a wet system).  

Claims 2 and 11 are, as best understood by Examiner, rejected under 35 U.S.C. 103 as being unpatentable over Kochelek et al (U.S. 2013/0168109) in view of Bodemann (U.S. 2010/0263882); further in view of Love (U.S. 7,594,545). 
Regarding claim 2, Kochelek and Bodemann teach the fill system of claim 1 wherein said separation system includes a membrane (nitrogen separation system 15 is disclosed as a membrane, as seen in the figures). However, they do not teach the membrane being a hollow fiber membrane. 
Love teaches a system for preventing a fire that includes a nitrogen generator 126, which includes a hollow fiber membrane (as disclosed in col 9, lines 35-41). 
Nitrogen generator with a membrane was known in the art, as evidenced by Kochelek, while nitrogen generator with a hollow fiber membrane was known in the art as evidence by Love. One of ordinary skill in the art could have substituted the membrane of Kochelek with the hollow fiber membrane of Love by known methods. The results of using both elements would have yield predictable results, as both work equally well at generating nitrogen from air. Thus, it would have been obvious to one of ordinary skill in art to replace the membrane with a hollow fiber membrane.
   Regarding claim 11, Kochelek and Bodemann teach the fill system of claim 10 wherein said separation system includes a membrane (nitrogen separation system 15 is disclosed as a membrane, as seen in the figures). However, they do not teach the membrane being a hollow fiber membrane. 
Love teaches a system for preventing a fire that includes a nitrogen generator 126, which includes a hollow fiber membrane (as disclosed in col 9, lines 35-41). 


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 09/28/2020 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/VIET LE/Primary Examiner, Art Unit 3752